DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 7/19/2022 is acknowledged.
Claims 16 has been amended.
Claims 7, 14, 21, and 24-30 were previously cancelled.
Claims 1-6, 8-13, 15-20, 22, and 23 remain pending.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-6, 8-13, 15, 16, 18-20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Oteri et al. (US20210028839A1), hereafter Oteri, in view of Kim et al. (US20180227928), hereafter Kim.

Regarding claim 1,
Oteri discloses a method of operating an electronic device in a communication network comprising determining a mode selection based on channel conditions of a communication channel between the electronic device and a network node, the mode selection indicates at least one of polarization based MIMO (P-MIMO) or beam MIMO (B-MIMO) (Fig. 23-28; paragraphs 146-155, 160, 168; analysis/measurement of beam-pairs for beam/mode selection based on MIMO/Polarization/OFDMA mode fields) and transmitting a signal to the network node to indicate a mode for communications over the communication channel according to the mode selection (Fig. 8-11, 35; paragraph 171), wherein the channel conditions are determined by performing a receive beam sweep to identify a plurality of beam pairs (Fig. 3, 14, 23-28, 37A-B; paragraphs 58-60, 146-148; transmitter/receiver performs beam-pair sweep for measurements to identify the best beam-pairs) and identifying at least two strongest beam pairs having a same beam direction and orthogonal polarization (Fig. 23-28; paragraphs 90, 110, 146-155, 160, 168; analysis/measurement of beam-pairs for beam/mode selection based on good orthogonality and beam separation through use of MIMO/Polarization/OFDMA mode fields).
Oteri fails to expressly disclose the signal strength is greater than a signal strength of any other beam pairs by a predetermined ratio.
Kim discloses using multiple antennas in a wireless communication system (Title) including signal strength is greater than a signal strength of any other beam pairs by a predetermined ratio (Abstract; Fig. 25; paragraph 180, 342; selecting optimal beam pairs having received signal strength equal to or greater than a predetermined threshold among a plurality of beam pairs).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Oteri by considering signal strength greater than a signal strength of any other beam pairs by a predetermined ratio, as shown by Kim, thereby ensuring optimal beam selection in dynamic network conditions.
Regarding claim 9,
Oteri discloses an electronic device comprising an antenna arrangement and a control circuit coupled to the antenna arrangement (Fig. 21, 22, 33, 34, 37A-C), the control circuit configured to determine channel conditions of a communication channel between the electronic device and a network node by performing a receive beam sweep to identify a plurality of beam pairs (Fig. 3, 14, 23-28, 37A-B; paragraphs 58-60, 146-148; transmitter/receiver performs beam-pair sweep for measurements to identify the best beam-pairs), identifying at least two strongest beam pairs having a same beam direction and orthogonal polarization, and determine a mode selection based on the channel conditions, the mode selection indicates at least one of polarization based MIMO (P-MIMO) or beam MIMO (B-MIMO) (Fig. 23-28; paragraphs 90, 110, 146-155, 160, 168; analysis/measurement of beam-pairs for beam/mode selection based on good orthogonality and beam separation through use of MIMO/Polarization/OFDMA mode fields), wherein the mode selection is based on a determination of whether the signal strength of the at least two strongest beam pairs having the same beam direction and orthogonal polarization (Fig. 23-28; paragraphs 90, 110, 146-155, 160, 168; analysis/measurement of beam-pairs for beam/mode selection based on good orthogonality and beam separation through use of MIMO/Polarization/OFDMA mode fields) and transmit a signal to the network node to indicate a mode for communications over the communication channel according to the mode selection (Fig. 8-11, 35; paragraph 171).
Oteri fails to expressly disclose the signal strength is greater than a signal strength of any other beam pairs by a predetermined ratio.
Kim discloses using multiple antennas in a wireless communication system (Title) including signal strength is greater than a signal strength of any other beam pairs by a predetermined ratio (Abstract; Fig. 25; paragraph 180, 342; selecting optimal beam pairs having received signal strength equal to or greater than a predetermined threshold among a plurality of beam pairs).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Oteri by considering signal strength greater than a signal strength of any other beam pairs by a predetermined ratio, as shown by Kim, thereby ensuring optimal beam selection in dynamic network conditions.


Regarding claims 2 and 10,
Oteri discloses determining the channel conditions of the communication channel between the electronic device and the network node (paragraph 81, 90, 116-117, 136, 142, 181).

Regarding claim 3,
Oteri discloses wherein the channel conditions comprise a dominant beam direction between the network node and the electronic device (Fig. 5, Direction subfield; paragraphs 106, 159-160).



Regarding claims 4 and 11,
Oteri discloses determining at least one of a type or a location of antenna arrays on the electronic device (paragraph 73, 77, 106) and wherein the signal comprises a capability indication specifying that the electronic device supports one of P-MIMO, B-MIMO, or both (Fig 35, MIMO/Polarization/OFDMA mode fields), wherein the capability indication is based on at least one of the type or the location of antenna arrays on the electronic device (paragraph 73, 77, 106-110).

Regarding claims 5 and 12,
Oteri discloses the mode selection indicates B-MIMO (Fig. 35; paragraphs 139, 146; MIMO mode using identified best beam pair/beam refinement protocol).

Regarding claims 6 and 13,
Oteri discloses transmitting configuration data indicating a first polarization of a first radio frequency signal and a second polarization of a second radio frequency signal (paragraphs 90-97).

Regarding claims 8 and 15,
Oteri discloses determining the mode selection is further based on a capability of the electronic device (paragraph 73, 77, 106-110).



Regarding claims 16 and 22,
Oteri discloses a method of communicating with an electronic device by a network node/second electronic device comprising performing a transmit beam sweep for a plurality of beams, wherein each beam has a unique beam ID (Fig. 3, 14, 23-28, 37A-B; paragraphs 58-60, 146-148; transmitter/receiver performs beam-pair sweep for measurements to identify the best beam-pairs).
Oteri further shows receiving a signal from the electronic device, the signal specifies a mode selection indicating at least one of polarization based MIMO (P-MIMO) or beam MIMO (B-MIMO), wherein the mode selection is based on an analysis of the plurality of beams performed by the electronic device (Fig. 23-28; paragraphs 146-155, 160, 168; analysis/measurement of beam-pairs for beam/mode selection based on MIMO/Polarization/OFDMA mode fields) and activating or de-activating P-MIMO based on the mode selection (Fig. 35, MIMO/Polarization/OFDMA mode fields; paragraph 197; removing/adding polarization mode based on training sweep measurements).
Oteri fails to expressly disclose the signal strength is greater than a signal strength of any other beam pairs by a predetermined ratio.
Kim discloses using multiple antennas in a wireless communication system (Title) including signal strength is greater than a signal strength of any other beam pairs by a predetermined ratio (Abstract; Fig. 25; paragraph 180, 342; selecting optimal beam pairs having received signal strength equal to or greater than a predetermined threshold among a plurality of beam pairs).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Oteri by considering signal strength greater than a signal strength of any other beam pairs by a predetermined ratio, as shown by Kim, thereby ensuring optimal beam selection in dynamic network conditions.

Regarding claim 18,
Oteri discloses mode selection is based on at least one of a capability of the electronic device (paragraph 73, 77, 106) or a channel condition of a communication channel between the network node and the electronic device (paragraph 81, 90, 116-117, 136, 142, 181).

Regarding claim 19,
Oteri discloses the signal comprises a capability indication from the electronic device specifying that the electronic device supports one of P-MIMO, B-MIMO, or both (Fig 35, MIMO/Polarization/OFDMA mode fields), wherein the capability indication is based on at least one of a type or a location of antenna arrays on the electronic device (paragraph 73, 77, 106-110).

Regarding claim 20,
Oteri discloses the mode selection indicates B-MIMO and receiving configuration data indicating a first polarization of a first radio frequency signal and a     second polarization of a second radio frequency signal (paragraphs 90-97).

Regarding claim 23,
Oteri discloses a network node in communication with an electronic device over a communication channel, the network node comprising an antenna arrangement and a control circuit coupled to the antenna arrangement (Fig. 21, 22, 33, 34, 37A-C), wherein the control circuit configures the network node to carry out the method according to claim 16 (see rejection of claim 16, above).

3.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Oteri in view of Kim et al. (USP 11082874B2), hereafter Kim 874.

Regarding claim 17,
Oteri does not expressly disclose the use of RRC signaling in activating or de-activating MIMO modes.
Kim 874 discloses reporting measurement result including activating or de-activating MIMO modes via RRC signaling (Fig. 1D, 2B, 2E; Col. 1-2; RRC connection for configuration MIMO/beam measurement procedure).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Oteri by activating or de-activating P- MIMO via RRC signaling, as shown by Kim 874, thereby enabling simultaneous communication using multiple different radio access technologies.



Response to Arguments
4.	Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive. 

In the Remarks on pg. 7-8 of the Amendment, Applicant contends Oteri does not teach that orthogonality or direction with respect to a paired beam is to be considered in selecting a MIMO transmission mode.
The Examiner respectfully disagrees.  The feedback information cited by Applicant from paragraph 146 are merely examples of feedback information and clearly not meant to be an exhaustive list (i.e. “etc.”).  One of ordinary skill in the art would recognize other well-known parameters are also considered.  Further, as cited in the rejection, Oteri clearly shows that beam selection/optimization using exchanged polarization information results in reduced measurements based on orthogonality and/or beam separation provided by polarized beams (paragraph 90).  Oteri also shows selection among beam candidates in the same direction (Fig. 23).  Therefore, the rejections are properly maintained.

In the Remarks on pg. 8-9 of the Amendment, Applicant contends Kim does not show determining whether the two strongest beam pairs have a signal strength greater than that of other beams.  Rather, Kim only uses a predetermined signal strength value as an example of a predetermined threshold with which to determine the strongest beams.
The Examiner respectfully disagrees.  Kim show that a plurality of beams are measured and only those beams which are greater than the other beams by measuring above a predetermined threshold are selected.  Given a broadest reasonable interpretation of the claims without reading limitations in from the Specification (specific ratio values, i.e. 2 as mentioned by Applicant).  Therefore, the rejections are properly maintained.

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477